                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Leroy Edward Dinkins III                                              Docket No. 7:17-CR-86-2H

                               Petition for Action on Supervised Release

COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Leroy Edward Dinkins, III, who, upon an earlier plea of guilty to
Conspiracy to Possess with the Intent to Distribute a Quantity of Cocaine Base (Crack), in violation of 21
U.S.C. § 846, 21 U.S.C. § 841(b)(1)(C) and 21 U.S.C. § 851 , was sentenced by the Honorable Malcolm J.
Howard, Senior U.S. District Judge, on January 10, 2018, to the custody of the Bureau of Prisons for a term
of 65 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 72 months.

   Leroy Edward Dinkins III was released from custody on May 29, 2020, at which time the term of
supervised release commenced.

     On July 9, 2020, a Petition for Action on Supervised Release was submitted to the court reporting an
altercation between the defendant and his wife. At her request, the conditions of supervision were modified
to include the condition that the defendant have no contact with her for any reason.

    On September 1, 2020, a Violation Report was submitted to the court reporting that the defendant was
charged with Driving While License Revoked: Not Impaired Revocation and Drive/Allow Movement
Without Registration by the Jacksonville Police Department (20CR707909 & 20CR707910). At that time,
the defendant was verbally reprimanded for his actions and supervision was permitted to continue.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On December 19, 2020, the defendant was charged with Driving While License Revoked by the
Jacksonville Police Department (20CR712653). The defendant admitted to the violation conduct and
notified this officer of the citation within the required amount of time. He understands that continued
violation conduct will not be tolerated, and this officer is working with him to find alternative means of
transportation.

Additionally, this officer met with the defendant’s wife, Tina Tyler, on January 7, 2021. She reported that
she wishes for them to reconcile and provided this officer with a written statement requesting that the court
lift the order dated July 9, 2020, wherein the court modified the conditions of supervision to include the
condition that they have no contact. In her letter she states that they have been together for more than 30
years and that she would appreciate a chance for them to stay together and continue to grow.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified and the condition
stating that the defendant have no direct or indirect contact with Tina Tyler be removed.

Except as herein modified, the judgment shall remain in full force and effect.




               Case 7:17-cr-00086-H Document 337 Filed 01/15/21 Page 1 of 2
Leroy Edward Dinkins III
Docket No. 7:17-CR-86-2H
Petition For Action
Page 2


Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ David W. Leake                                /s/ Kristyn Super
David W. Leake                                    Kristyn Super
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  200 Williamsburg Pkwy, Unit 2
                                                  Jacksonville, NC 28546-6762
                                                  Phone: 910-346-5104
                                                  Executed On: January 12, 2021

                                     ORDER OF THE COURT
                               15th                  January
Considered and ordered this _________    day of ____________________, 2021, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




              Case 7:17-cr-00086-H Document 337 Filed 01/15/21 Page 2 of 2
